 Case 1:21-cv-00667-RGA Document 17 Filed 06/14/21 Page 1 of 3 PageID #: 71




                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

CAMERON C. MCCARY, et al.,                :
                                          :
                     Plaintiffs,          :
                                          :
       v.                                 : Civ. No. 21-667-RGA
                                          :
JOHN DOE POLICE OFFICER, et al.,          :
                                          :
                     Defendants.          :

                                   MEMORANDUM ORDER

       At Wilmington, this 14th day of June, 2021, having considered Plaintiff S.M.’s

motion for leave to proceed in forma pauperis (D.I. 14);

       1.     Four Plaintiffs commenced this action on May 7, 2021. (D.I. 3). The

original complaint is only signed by Plaintiff Cameron C. McCary, who is incarcerated at

James T. Vaughn Correctional Center in Smyrna, Delaware. (Id.). The other three

Plaintiffs are not incarcerated. A duplicate complaint, filed June 11, 2021, is signed

only by Cameron C. McCary. (D.I. 11).

       2.     On May 12, 2021, the Court ordered the three Plaintiffs who are not

incarcerated, Venus McCary, Matthew McCary, and S.M. to submit motions for leave to

proceed in forma pauperis. (D.I. 5). S.M.’s motion for leave to proceed in forma

pauperis indicates that S.M. is a minor. (D.I. 14 at 5).

       3.     In reading the Complaint, it is evident that S.M. is a sibling of Cameron C.

McCary. (D.I. 3 at 6). S.M. is not a proper plaintiff. S.M. is a minor under the age of

18 and does not have the capacity to sue. See Fed. R. Civ. P. 17(b) (“Capacity to sue

                                            1
 Case 1:21-cv-00667-RGA Document 17 Filed 06/14/21 Page 2 of 3 PageID #: 72




or be sued is determined as follows: . . . for an individual who is not acting in a

representative capacity, by the law of the individual’s domicile . . .”); 6 Del. C. § 2705

(Any person who has attained 18 years of age shall have full capacity to contract;

provided such person has not been declared legally incompetent to contract for reasons

other than age); Del. Super. Ct. R. 17(c) (“An infant or incompetent person who does

not have a duly appointed representative may sue by a next friend or by a guardian ad

litem”). In addition, S.M., like Venus McCary and Matthew McCary, did not sign the

complaint as required by Federal Rule of Civil Procedure 11. See Fed. R. Civ. P. 11(a)

(“Every pleading . . . must be signed . . . by a party personally if the party is

unrepresented. . . . “The court must strike an unsigned paper unless the omission is

promptly corrected . . . .”). S.M. does not appear by a next friend or a guardian ad

litem.

         4.   In order for S.M. to continue as a Plaintiff, S.M. either needs an attorney to

enter an appearance as counsel in this case, or Cameron C. McCary must seek a

guardian ad litem (who must be an attorney) for S.M.

         5.   Finally, Plaintiff is not an attorney. He cannot represent S.M., Venus

McCary or Matthew McCary. As a non-attorney, Cameron C. McCary may not act as

an attorney for other individuals and may only represent himself in this court. See 28

U.S.C. § 1654; see also In the Matter of Chojecki, 2000 WL 679000, at *2 (E.D. Pa. May

22, 2000) (citing United States v. Stepard, 876 F. Supp. 214, 215 (D. Ariz. 1994)

(“Although a non-attorney may appear in propria persona on his own behalf, that




                                              2
 Case 1:21-cv-00667-RGA Document 17 Filed 06/14/21 Page 3 of 3 PageID #: 73




privilege is personal to him and he has no authority to appear as the attorney for anyone

other than himself.”).

  IT IS HEREBY ORDERED that:

       1.     Plaintiffs Venus McCary and Matthew McCary shall file a signed copy of

the Complaint on or before July 14, 2021. Venus McCary and Matthew McCary will be

dismissed as Plaintiffs should they fail to timely file a complaint signed by each of them.

       2.     S.M.’s motion for leave to proceed in forma pauperis (D.I. 14) is

DISMISSED as moot.

       3.     On or before July 14, 2021, Cameron C. McCrary shall seek

counsel/guardian ad litem to represent the interests of S.M. The failure to do so will

results in S.M.’s dismissal from the case.



                                                  /s/ Richard G. Andrews
                                                 UNITED STATES DISTRICT JUDGE




                                             3
